 In the Matter of TRINDL PRODUCTS, LTD., EMPLOYERandUNITED PACK-INGIIOUSEWORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 13-R-4395.-Decided July 18,1947Mr. Joseph H. Trindl,of Chicago, Ill., for the Employer.Mr. John R. Hackney,of Chicago, Ill., for the Petitioner.Mr. Morton B. Spero,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onMay 21, 1947, conducted a prehearing election among employees of theEmployer in the alleged appropriate unit, to determine whether or notthey desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 31 eligiblevoters and that 30 of these eligible voters cast ballots, of which 17 werefor, and 13 were against, the Petitioner.Thereafter, a hearing was held at Chicago, Illinois, on June 13, 1947,before Robert T. Drake, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERTrindl Products,Ltd., an Illinois corporation,operates a plant inChicago, Illinois,where it is engaged in the manufacture of electricand are welding equipment.During the 12-month period precedingthe hearing, the Employer purchased for use at this plant raw mate-rials valued at over $50,000, of which amount approximately 25 percentrepresented shipments from sources outside the State of Illinois.Dur-ing the same period, the Employer sold from this plant over$100,000,74 N. L.R B., No. 108.563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDworth of finished products, of which 75 percent represented shipmentsto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer, until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties at the hear-ing, that all employees at the Chicago, Illinois, plant of the Employer,excluding all office and clerical employees, and all supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner secured a majority of the valid votes cast.Under thesecircumstances, we shall certify the Petitioner as the collective bargain-ing representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining, it is hereby certified that the UnitedPackinghouse Workers of America, C. I. 0., has been designated andselected by a majority of all employees at the Chicago, Illinois, plantof Trindl Products, Ltd., excluding all office and clerical employees,and all supervisory employees, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theIThe election was held among employees in this unit. TRINDL PRODUCTS, LTD.565Act, the said organization is the exclusive bargaining representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.